STANDSTILL AGREEMENT


This Standstill Agreement (this “Agreement”) is made by and between BCSB
Bancorp, Inc., a Maryland corporation (“BCSB Bancorp”), on the one hand, and
Financial Edge Fund, L.P., Financial Edge - Strategic Fund, L.P., Goodbody/PL
Capital, L.P., PL Capital, LLC, PL Capital Advisors, LLC, Goodbody/PL Capital,
LLC, John W. Palmer and Richard J. Lashley (collectively, the “PL Capital
Parties”), on the other hand, on behalf of themselves and their respective
affiliates (BCSB Bancorp and the PL Capital Parties together, collectively, the
“Parties”).  The PL Capital Parties’ ownership of shares of BCSB Bancorp as of
the date of this Agreement is attached hereto as Schedule A.  For purposes of
this Agreement, the term PL Capital Parties shall include any affiliate or
associate to whom the PL Capital Parties may transfer securities of BCSB Bancorp
pursuant to paragraph 5 below without such transfer being treated as a sale for
said paragraph.  In consideration of the covenants, promises and undertakings
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


1.           Board Expansion And Membership


Upon the execution of this Agreement, the Board of Directors of BCSB Bancorp
will be expanded from its present eight member size to nine members, and Richard
J. Lashley will be appointed a director of BCSB Bancorp to serve in the class of
directors with terms expiring at BCSB Bancorp’s 2014 annual meeting of
stockholders or until their successors are elected and qualify.  The BCSB
Bancorp Board of Directors will cause Mr. Lashley to be nominated for election
at BCSB Bancorp’s 2012 annual meeting of stockholders to serve the remainder of
his term as a director expiring at BCSB Bancorp’s 2014 annual meeting of
stockholders or until his successor is elected and qualifies.  At all times from
and after the date of this Agreement, BCSB Bancorp’s Board of Directors will
also appoint, at its sole discretion, all other persons to fill remaining
director positions or vacancies on the BCSB Bancorp Board of Directors.  Mr.
Lashley shall receive the normal compensation and benefits paid to directors of
BCSB Bancorp while he serves as a director thereof.


Upon the execution of this Agreement, the Board of Directors of BCSB Bancorp
will cause the Board of Directors of Baltimore County Savings Bank, F.S.B., or
its successor (collectively, the “Bank”), to expand the Bank’s Board of
Directors to nine members and to appoint Mr. Lashley to fill the vacancy created
by the expansion of the Bank’s Board of Directors from its present eight member
size to nine members.  Mr. Lashley shall receive the normal compensation and
benefits paid to directors of the Bank while he serves as a director thereof.


2.           Standstill


The PL Capital Parties each agree that, for so long as Richard J. Lashley (or,
in the event of the death, disability or resignation of Mr. Lashley, a
substitute nominee of the PL Capital Parties, whose substitution shall be
subject to the approval of the BCSB Bancorp Board of Directors in its sole
discretion, provided that the selection by the PL Capital Parties of John W.
Palmer as a substitute nominee shall be deemed approved by the BCSB Bancorp
Board of Directors) remains a director of BCSB Bancorp or the Bank (the
“Standstill Period”), they and their affiliates or associates (as defined in
Rule 12b-2 promulgated pursuant to the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) will not (and they will not assist or encourage
others to), directly or indirectly, in any manner, without prior written
approval of the Board of Directors of BCSB Bancorp:
 
(i)           acquire, offer to acquire, solicit an offer to sell or agree to
acquire directly or indirectly, alone or in concert with others, by purchase,
gift or otherwise, any direct or indirect beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) or any direct or indirect interest
in any securities or direct or indirect rights, warrants or options to acquire,
or securities convertible into or exchangeable for (collectively, an
“Acquisition”), any securities of BCSB Bancorp, provided that the PL Capital
Parties may sell or transfer shares without the prior approval of the Board of
Directors of BCSB Bancorp subject to the provisions of Paragraph 5 of this
Agreement;


(ii)           make, or in any way participate in, directly or indirectly, alone
or in concert with others, any “solicitation” of “proxies” to vote (as such
terms are used in the proxy rules of the Securities and Exchange Commission
promulgated pursuant to Section 14 of the Exchange Act) or seek to advise or
influence in any manner whatsoever any person with respect to the voting of any
voting securities of BCSB Bancorp;


(iii)           form, join or in any way participate in a “group” within the
meaning of Section 13(d)(3) of the Exchange Act (other than a group involving
solely the PL Capital Parties) with respect to any voting securities of BCSB
Bancorp (for the benefit of clarification and the avoidance of doubt, this
provision shall not prohibit changes in the membership of the group involving
the PL Capital Parties as long as any additional member(s) acknowledges and
agrees to be bound by the terms of this Agreement);


 
 

--------------------------------------------------------------------------------

 

(iv)           acquire, offer to acquire or agree to acquire, directly or
indirectly, alone or in concert with others, by purchase, exchange or otherwise,
(a) any of the assets, tangible and intangible, of BCSB Bancorp or (b) direct or
indirect rights, warrants or options to acquire any assets of BCSB Bancorp;


(v)           arrange, or in any way participate, directly or indirectly, in any
financing (except for margin loan financing for shares presently beneficially
owned) for the purchase of any securities or securities convertible or
exchangeable into or exercisable for any securities or assets of BCSB Bancorp;


(vi)           otherwise act, alone or in concert with others, to seek to offer
to BCSB Bancorp or any of its stockholders any business combination,
restructuring, recapitalization or similar transaction to or with BCSB Bancorp
or otherwise seek, alone or in concert with others to control or change the
management, Board of Directors or policies of BCSB Bancorp or nominate any
person as a director of BCSB Bancorp who is not nominated by the then incumbent
directors (provided that in the event there is a vacancy on the BCSB Bancorp
Board of Directors the PL Capital Parties may submit suggestions on a
confidential basis to the BCSB Bancorp Board of Directors or the Nominating
Committee of the BCSB Bancorp Board of Directors for nominees to the Board of
Directors pursuant to the nomination policy adopted by the Board of Directors),
or propose any matter to be voted upon by the stockholders of BCSB Bancorp; or
 
(vii)           announce an intention to do, or enter into any arrangement or
understanding with others to do, any of the actions restricted or prohibited
under clauses (i) through (vi) of this Paragraph 2, or publicly announce or
disclose any request to be excused from any of the foregoing obligations of this
Paragraph 2.


At any BCSB Bancorp annual meeting of stockholders during the Standstill Period,
the PL Capital Parties agree (i) to vote all shares they or any of them
beneficially own of BCSB Bancorp in favor of the nominees for election or
reelection as director of BCSB Bancorp selected by the Board of Directors of
BCSB Bancorp and agree otherwise to support such director candidates, and (ii)
with respect to any other proposal submitted by any BCSB Bancorp stockholder to
a vote of the BCSB Bancorp stockholders, to vote all of the BCSB Bancorp shares
they beneficially own in accordance with the recommendation of the BCSB Bancorp
Board of Directors with respect to any such stockholder proposal.
 
Notwithstanding anything in this Agreement to the contrary, nothing herein will
be construed to limit or affect any action or inaction by Mr. Lashley in his
capacity as a member of BCSB Bancorp’s Board of Directors or the Bank’s Board of
Directors, provided he acts in the good faith discharge of his fiduciary duties
as a Board member.
 
3.           Non-Disparagement


During the Standstill Period, the PL Capital Parties agree not to disparage BCSB
Bancorp or any officers, directors (including director nominees) or employees of
BCSB Bancorp or its affiliates or subsidiaries in any public or quasi-public
forum, and BCSB Bancorp agrees not to disparage any of the PL Capital Parties or
any officers or employees of the PL Capital Parties in any public or
quasi-public forum.


4.           PL Capital Nominees


During the Standstill Period, the PL Capital Parties agree not to nominate any
other candidate for director of BCSB Bancorp or the Bank at any time (except, in
the event of death, disability or resignation of Richard J. Lashley, a
substitute nominee of PL Capital Parties, whose substitution shall be subject to
the approval of the BCSB Bancorp Board of Directors in its sole discretion,
provided that the selection by the PL Capital Parties of John W. Palmer as a
substitute nominee shall be deemed approved by the BCSB Bancorp Board of
Directors).


5.           Right of First Refusal


The PL Capital Parties, and each of them, hereby grant an irrevocable right of
first refusal to BCSB Bancorp to purchase shares of BCSB Bancorp beneficially
owned by any of the PL Capital Parties, that the PL Capital Parties intend to
sell (“Right of First Refusal”).  A “sale” shall not include any transfer from
the PL Capital Parties to an affiliate or associate (as defined in Rule 12b-2
under the Exchange Act), and any such transfer shall not be subject to this
Paragraph 5, provided such affiliate or associate acknowledges and agrees to be
bound by the terms of this Agreement. Such Right of First Refusal shall be
exercised in the following manner: the PL Capital Party intending to sell any
such shares shall provide notice to BCSB Bancorp of intent to sell together with
the quantity of shares to be sold.  BCSB Bancorp shall have two business days to
give notice to such PL Capital Party of its intent to exercise its Right of
First Refusal to acquire such shares.  If BCSB Bancorp gives timely notice of
its intent to exercise such Right of First Refusal with respect to such shares,
then it shall have five business days to tender the Exercise Price (as defined
herein) for such shares to the selling PL Capital Party, and that PL Capital
Party shall then convey title to such shares to BCSB Bancorp or its
designee.  The “Exercise Price” shall be the volume-weighted average price as
derived from Bloomberg for the five trading days prior to the date on which such
PL Capital Party gave notice.  Failure of BCSB Bancorp to give timely notice to
such selling PL Capital Party will excuse the PL Capital Parties from any
obligation with respect to those shares so long as that PL Capital Party sells
such shares within 30 days of the date on which that PL Capital Party gave its
notice of its intent to sell shares, but will not affect BCSB Bancorp’s Right of
First Refusal with respect to any other shares beneficially owned by that or any
other PL Capital Party which were not the subject of the PL Capital Party’s
notice of its intent to sell shares.


 
 

--------------------------------------------------------------------------------

 
6.           Authority


Each of the Parties which is a corporation or other legal entity and each
individual Party executing this Agreement on behalf of a corporation or other
legal entity, represents and warrants that: (a) such corporation or other legal
entity is duly organized, validly authorized and in good standing, and possesses
full power and authority to enter into and perform the terms of this Agreement;
(b) the execution and delivery, and performance of the terms of this Agreement
have been duly and validly authorized by all requisite acts and consents of the
company or other legal entity and do not contravene the terms of any other
obligation to which the corporation or other legal entity is subject; and (c)
this Agreement constitutes a legal, binding and valid obligation of each such
entity, enforceable in accordance with its terms.


7.           Amendment In Writing


This Agreement and each of its terms may only be amended, waived, supplemented
or modified in a writing signed by the signatories hereto or their respective
clients.


8.           Governing Law/Venue/Jurisdiction


This Agreement, and the rights and liabilities of the Parties hereto, shall be
governed by and construed in accordance with the laws of the State of Maryland
without regard to conflict of law provisions.  The venue and jurisdiction for
adjudication of any and all disputes between the Parties to this Agreement shall
be in the State of Maryland Circuit Court in and for Baltimore County.


9.           Specific Performance


The Parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms.  It is accordingly agreed that the Parties shall be entitled to
seek specific performance of the terms hereof, this being in addition to any
other remedies to which they are entitled at law or equity.


10.           Counterparts


This Agreement may be executed in counterparts, each of which shall be
considered to be an original or true copy of this Agreement.  Faxed signatures
shall be presumed valid.
 
11.           Nonwaiver


The failure of any one of the Parties to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver thereof
or deprive the Parties of the right thereafter to insist upon strict adherence
to that term or any other term of this Agreement.


12.           Disclosure Of This Agreement


The parties contemplate that the PL Capital Parties will file a Schedule 13D
amendment attaching this Agreement, that BCSB Bancorp will file a Form 8-K
attaching this Agreement and that during the Standstill Period there will be no
other public comments (except as required by applicable regulations of the
Securities and Exchange Commission) by the Parties regarding this Agreement
other than a press release by BCSB Bancorp factually summarizing this Agreement
and referring to the Form 8-K filing, which press release shall be subject to
approval by the PL Capital Parties (such approval not to be unreasonably
withheld).


13.           Entire Agreement


This Agreement constitutes the full, complete and entire understanding,
agreement, and arrangement of and between the Parties with respect to the
subject matter hereof and supersedes any and all prior oral and written
understandings, agreements and arrangements between them.  There are no other
agreements, covenants, promises or arrangements between the Parties other than
those set forth in this Agreement (including the attachments hereto).


 
 

--------------------------------------------------------------------------------

 

14.           Notice


All notices and other communications which are required or permitted hereunder
shall be in writing, and sufficient if by same-day hand delivery (including
delivery by courier) or sent by fax, addressed as follows:


If to the BCSB Bancorp Parties:


Joseph J. Bouffard
President and Chief Executive Officer
BCSB Bancorp, Inc.
4111 E. Joppa Road
Baltimore, Maryland  21236
Fax: (410) 256 - 0261


with a copy to:


Gary R. Bronstein, Esq.
Kilpatrick Townsend & Stockton LLP
607 14th Street, Suite 900
Washington, DC  20005
Fax: (202) 204-5616


If to the PL Capital Parties:


John W. Palmer
PL Capital, LLC
20 East Jefferson Avenue, Suite 22
Naperville, Illinois 60540
Fax: (630) 848-1342
Fax: (973) 360-1720


with a copy to:


Phillip M. Goldberg, Esq.
Foley & Lardner LLP
321 North Clark Street, Suite 2800
Chicago, Illinois 60610-4764
Fax: (312) 832-4700


15.           Further Assurances.  


The PL Capital Parties and BCSB Bancorp agree to take, or cause to be taken, all
such further or other actions as shall reasonably be necessary to make effective
and consummate the transactions contemplated by this Agreement.


16.           Successors and Assigns.  


All covenants and agreements contained herein shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns.




 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have each executed this Agreement on the
date set forth below.


Dated:           July 29, 2011
 
 
For:     Financial Edge Fund, L.P.
For:    BCSB Bancorp, Inc.:
    Financial Edge - Strategic Fund, L.P.
 
    Goodbody/PL Capital, L.P.
/s/ Joseph J. Bouffard         
    PL Capital, LLC
By:         Joseph J. Bouffard
    PL Capital Advisors, LLC
President
    Goodbody/PL Capital, LLC
 

 
 
/s/ Richard J. Lashley
By:          Richard J. Lashley
Managing Member


/s/ John W. Palmer
By:          John W. Palmer
Managing Member




For John W. Palmer:


 
/s/ John W. Palmer
John W. Palmer




For Richard J. Lashley:
 
 
/s/ Richard J. Lashley
Richard J. Lashley


